Citation Nr: 1437215	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  11-00 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for disability resulting from cervical spine surgery.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1966 to March 1969.  

This matter originally comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In his December 2010 VA Form 9, the Veteran requested a video conference hearing before a member of the Board.  In April 2014 correspondence, the Veteran withdrew his request for a hearing.  


FINDING OF FACT

In April 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant's authorized representative that a withdrawal of this appeal is requested.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran's authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2013).  

In the present case, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant's authorized representative in April 2014 correspondence that a withdrawal of this appeal is requested.  Therefore, there remain no allegations of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.  

ORDER

The appeal is dismissed.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


